964 So. 2d 903 (2007)
Donald E. SARGENT, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D07-1993.
District Court of Appeal of Florida, Fifth District.
September 28, 2007.
Donald E. Sargent, Cross City, pro se.
Bill McCollum, Attorney General, Tallahassee, and Kellie A. Nielan, Assistant Attorney General, Daytona Beach, for Respondent.
PER CURIAM.
Donald Sargent has filed a petition in this court seeking a writ of habeas corpus requesting a belated appeal. We deny the petition without prejudice to refile a legally sufficient petition. The instant petition, although executed with proper legal formality, fails to allege that Sargent requested his attorney to file an appeal on his behalf in a timely manner. If he failed to make a timely request for an appeal,[1] he is not entitled to receive a belated appeal.
Petition for Writ of Habeas Corpus DENIED without prejudice.
PALMER, C.J., SAWAYA and TORPY, JJ., concur.
NOTES
[1]  See Fla. R.App. P. 9.141(c)(3)(F). See also Moore v. State, 910 So. 2d 947 (Fla. 5th DCA 2005).